EXHIBIT 10.1

THIS SUPPLEMENT SHALL NOT BE BINDING UPON

THE PORT AUTHORITY UNTIL DULY EXECUTED BY

AN EXECUTIVE OFFICER THEREOF AND DELIVERED

TO THE LESSEE BY AN AUTHORIZED REPRESENTATIVE

OF THE PORT AUTHORITY

 

Port Authority Lease No. ANA-170

Supplement No. 20

Facility: Newark Liberty International Airport

 

SUPPLEMENTAL AGREEMENT

THIS SUPPLEMENTAL AGREEMENT, dated as of November 1, 2002, by and between THE
PORT AUTHORITY OF NEW YORK AND NEW JERSEY (hereinafter called the Port
Authority) and CONTINENTAL AIRLINES, INC. (hereinafter called the "Lessee");

WITNESSETH, that

WHEREAS, the Port Authority and People Express Airlines, Inc. (hereinafter
called "People Express") as of January 11, 1985 entered into an agreement of
lease (which agreement of lease as heretofore supplemented and amended is
hereinafter called the "Lease"), covering certain premises, rights and
privileges at and in respect to Newark Liberty International Airport
(hereinafter called the "Airport") as therein set forth; and

WHEREAS, the Lease was thereafter assigned by said People Express to the Lessee
pursuant to an Assignment of Lease with Assumption and Consent Agreement entered
into among the Port Authority, the Lessee and People Express and dated August
15, 1987; and

WHEREAS, a certain Stipulation between the parties hereto was submitted for
approval of the United States Bankruptcy Court for the District of Delaware (the
"Bankruptcy Court") covering the Lessee's assumption of the Lease as part of the
confirmation of its reorganization plan in its Chapter 11 bankruptcy proceedings
and as debtor and debtor in possession pursuant to the applicable provisions of
the United States Bankruptcy Code as set forth in and subject to the terms and
conditions of said Stipulation (said Stipulation being hereinafter referred to
as the "Stipulation"); and

WHEREAS, the Stipulation and the Lessee's assumption of the Lease was approved
by the Bankruptcy Court by an Order thereof dated the 1st day of October, 1993;
and

WHEREAS, the parties desire to amend the Lease in certain respects as
hereinafter set forth;

NOW, THEREFORE, the Port Authority and the Lessee hereby agree as follows:

1. The provisions of Schedule M, set forth in Paragraph 2 to Supplement No. 15
to the Lease, shall be amended as of October 1, 2001 such that Article III,
paragraph (b) of said Schedule M shall be revised to read in its entirety as
follows:



"(b) The Port Authority shall determine the total amount of rental or fees
actually received by the Port Authority from rental car permittees specifically
for and in connection with the portion of the Monorail Construction Costs and
Operating Costs said permittees are obligated under their respective permits to
pay the Port Authority (hereinafter called the 'Rental Car Credit'). The term
'Bus Service Credit' shall mean the amount of Five Hundred Thousand Dollars and
No Cents ($500,000.00). The Port Authority shall determine the total amount of
farebox revenue to which it is entitled and which it actually receives from (i)
The New Jersey Transit Corporation ("NJT"), pursuant to a written agreement,
dated as of October 24, 2001, between NJT and the Port Authority and (ii) the
National Railroad Passenger Corporation ("Amtrak"), pursuant to a written
agreement, dated as of October 31, 2001, between Amtrak and the Port Authority,
which agreements relate to the Monorail-Northeast Corridor Connection Project to
expand the Monorail System at the Airport to provide an intermodal connection
between the Airport and commuter and intercity trains operating on land located
in the City of Newark, County of Essex and State of New Jersey, known as the
Northeast Corridor (hereinafter called the 'NEC Project Credit'). The Rental Car
Credit, the Bus Service Credit and the NEC Project Credit shall be hereinafter
collectively called the 'Credits'). The Port Authority shall subtract the
Credits from the Operating Costs and multiply the remainder by one hundred and
fifteen percent (115%), the product thereof being hereinafter called the "Annual
Operating Cost Factor". The sum of the Initial Construction Factor and the
Annual Operating Cost Factor constitutes the 'Total Capital and Operating Costs'
as of the last day of the Initial Schedule M Period."

 1. The Lessee represents and warrants that no broker has been concerned in the
    negotiation of this Supplemental Agreement and that there is no broker who
    is or may be entitled to be paid a commission in connection therewith. The
    Lessee shall indemnify and save harmless the Port authority of and from any
    and all claims for commission or brokerage made by any and all persons,
    firms or corporations whatsoever for services in connection with the
    negotiation and execution of the Supplemental Agreement.
 2. Neither the Commissioners of the Port Authority nor any of them, nor any
    officer, agent or employee thereof, shall be charged personally by the
    Lessee with any liability, or held liable to it under any term or provision
    of this Supplemental Agreement, or because of its execution or attempted
    execution or because of any breach thereof.
 3. As hereby amended, all of the terms, covenants, provisions, conditions and
    agreements of the Lease shall be and remain in full force and effect.
 4. This Supplemental Agreement and the Lease which it amends constitute the
    entire agreement between the Port Authority and the Lessee on the subject
    matter, and may not be changed, modified, discharged or extended except by
    instrument in writing duly executed on behalf of both the Port Authority and
    the Lessee. The Lessee agrees that no representations or warranties shall be
    binding upon the Port Authority unless expressed in writing in the Lease or
    this Supplemental Agreement.

 

IN WITNESS WHEREOF, the Port Authority and the Lessee have executed these
presents.

ATTEST: THE PORT AUTHORITY OF NEW YORK

OF NEW JERSEY

 

_________________ By ____________________________________

Secretary

(Title) _________________________________

(Seal)

ATTEST: CONTINENTAL AIRLINES, INC.

 

_________________ By ____________________________________

Secretary

(Title) _________________________________

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

For the Port Authority

STATE OF NEW YORK )

) ss.

COUNTY OF NEW YORK )

On this _____ day of __________________, 2003 before me, the subscriber, a
notary public of New York, personally appeared ________________________ the
__________________ of THE PORT AUTHORITY OF NEW YORK AND NEW JERSEY, who I am
satisfied is the person who has signed the within instrument; and I having first
made known to him the contents thereof, he did acknowledge that he signed,
sealed with the corporate seal and delivered the same as such officer aforesaid
and that the within instrument is the voluntary act and deed of such
corporation, made by virtue of the authority of its Board of Commissioners.

 

(notarial seal and stamp)

 

For the Lessee

STATE OF )

) ss.

COUNTY OF )

On this _____ day of __________________, 2003 before me, the subscriber, a,
personally appeared ________________________ the __________________ President of
_____________________, who I am satisfied is the person who has signed the
within instrument; and I having first made known to him the contents thereof, he
did acknowledge that he signed, sealed with the corporate seal and delivered the
same as such officer aforesaid and that the within instrument is the voluntary
act and deed of such corporation, made by virtue of the authority of its Board
of Directors.

 

(notarial seal and stamp)

 

 



